Cite as 2016 Ark. App. 436

                 ARKANSAS COURT OF APPEALS
                                        DIVISION IV
                                        No. CR-16-232


MICHAEL DORAN MITCHELL                            Opinion Delivered: September 28, 2016
                  APPELLANT
                                                  APPEAL FROM THE GARLAND
V.                                                COUNTY CIRCUIT COURT
                                                  [NO. 26CR-2015-291-I]

STATE OF ARKANSAS                                 HONORABLE JOHN HOMER
                                  APPELLEE        WRIGHT, JUDGE

                                                  AFFIRMED



                               RITA W. GRUBER, Judge

       On November 30, 2015, Michael Doran Mitchell was convicted by the Circuit Court

of Garland County on his conditional plea to commercial burglary. He was sentenced as a

habitual offender to 15 years in the Arkansas Department of Correction. He now appeals,

contending that the circuit court erred by denying his motion to dismiss because his right to

a speedy trial was violated.1 He argues that his 12-month speedy-trial time began to run on

February 20, 2014, when he allegedly was served with the Garland County warrant while in

the custody of the Faulkner County Sheriff. The State responds that the 12-month period

began to run on April 20, 2015, the day he was arrested on the Garland County charge. We

agree with the State, and we affirm.2


       1
         Mitchell’s motion to dismiss was filed pro se; his attorney expressly declined to adopt
it at the suppression hearing.
       2
        Arkansas Rules of Criminal Procedure 28.1(g)(2) and 24.3(b) (2015) permit an appeal
following the denial of an appellant’s motion to dismiss for an alleged speedy-trial violation
                                 Cite as 2016 Ark. App. 436

        Arkansas Rule of Criminal Procedure 28.1 entitles a defendant to have criminal

charges dismissed with an absolute bar to prosecution if he or she is not brought to trial within

12 months from the time provided in Rule 28.2, excluding such time periods of necessary

delay as are authorized in Rule 28.3. “The time for trial shall commence running from the

date of arrest or service of summons.” Ark. R. Crim. P. 28.2(a); see also Smith v. State, 2013
Ark. 364, at 4 (holding that the speedy-trial time period began when defendant, incarcerated

in the ADC on unrelated charges, was served with the arrest warrant). The speedy-trial time

period is not triggered by the issuance of an arrest warrant. E.g., Marks v. State, 332 Ark. 374,

376, 965 S.W.2d 764, 765 (1998). Arrests arising from a separate criminal episode do not start

the speedy-trial period, nor is the time period triggered by issuance of a detainer while the

defendant is incarcerated in another jurisdiction for a separate criminal offense. E.g.,

Washington v. State, 31 Ark. App. 62, 68, 787 S.W.2d 254, 257 (1990); Jackson v. State, 334
Ark. 406, 411, 976 S.W.2d 370, 372 (1998).

       We agree with the State that the evidence does not support Mitchell’s assertion that

he was served with an arrest warrant on February 20, 2014, for the commercial burglary that

was committed on January 22, 2014, in Garland County. On February 8, 2014, Mitchell was

arrested in Faulkner County for similar crimes committed there. On February 20, 2014,

apparently while he was in the Faulkner County jail, the Garland County arrest warrant was

issued. At the suppression hearing, Mitchell testified as follows:

       Within a matter of days I was arrested for similar crimes committed in Faulkner


and the entry of appellant’s conditional guilty plea.

                                               2
                                 Cite as 2016 Ark. App. 436

        County. There was also a similar crime committed in Pope County. I was taken into
        custody for one of the charges in Faulkner or Pope County around February 8th,
        2014. I am aware that a warrant for my arrest in this case was issued in February,
        2014. While I was in jail I notified Garland County Prosecuting Attorney’s office, the
        Court Clerk, the Judge, letting everyone know my whereabouts. I did not get a
        response from anyone until approximately fourteen or sixteen months later.
                                              ....

        When I was arrested in February, 2014, my parole officer came and let me know there
        was a hold on me from Garland County, and they never came and got me for Court
        for the first time until 2015, fourteen months later.

In a letter to the Garland County prosecutor dated March 25, 2015, Mitchell inquired about

the status of his pending warrants. He testified at the suppression hearing that the Garland

County warrant had not been served by the date of the letter but was served on him in April

2015.

        We reject Mitchell’s argument that the warrant for this case was “served” when it was

issued and a detainer was placed on him from Garland County. Neither event triggers a

speedy-trial time. E.g., Marks, 332 Ark. at 376, 965 S.W.2d at 765; Jackson, 334 Ark. at 411,

976 S.W.2d. at 372. Mitchell’s speedy-trial period began to run when he was arrested on

April 20, 2015, and it had not yet expired on November 30, 2015, when the circuit court

denied his motion to dismiss. Because no speedy-trial violation occurred, the court did not

err by denying the motion to dismiss.

        Affirmed.

        WHITEAKER and HOOFMAN, JJ., agree.

        Buckley, McLemore & Hudson, P.A., by: Grace Casteel, for appellant.

       Leslie Rutledge, Att’y Gen., by: Kathryn Henry, Ass’t Att’y Gen., and Houston Garner,
Law Student Admitted to Practice Pursuant to Rule XV of the Rules Governing Admission
to the Bar of the Supreme Court under the Supervision of Darnisa Evans Johnson, Deputy
Att’y Gen., for appellee.

                                              3